Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: — AUTOMATED DRIVING CONTROL SYSTEM FOR RESUMING AN AUTOMATED DRIVING MODE BASED ON ACCELERATOR OPERATION AND STEERING PRESSURE—.


Claim Objections
Claims 6, 10-18, and 20 are objected to because of the following informalities. 
Claim 6 recites “the automated driving mode  .”, should read — the automated driving [[mode  .]] mode.—. (extra spaces between mode and “.” removed).
Claim 10 recites “wherein the state capable of being driving in the automated driving mode”, should read — wherein the state capable of being  driven in the automated driving mode —, based on claim 4.
Claim 11 recites “that the controller is in a state not able to generate a travel route”, should read — that the controller is in a state that is not able to generate a travel route —.
Claim 12 recites “wherein the state capable of being driving in the automated driving mode”, should read — wherein the state capable of being  driven in the automated driving mode —.
Claim 13 recites “that the controller is in a state not able to generate a travel route”, should read — that the controller is in a state that is not able to generate a travel route —.
Claim 14 recites “wherein the state capable of being driving in the automated driving mode”, should read — wherein the state capable of being  driven in the automated driving mode —.
Claim 15 recites “that the controller is in a state not able to generate a travel route”, should read — that the controller is in a state that is not able to generate a travel route —.
Claim 16 recites “wherein the state capable of being driving in the automated driving mode”, should read — wherein the state capable of being  driven in the automated driving mode —.
Claim 17 recites “that the controller is in a state not able to generate a travel route”, should read — that the controller is in a state that is not able to generate a travel route —.
Claim 18 recites “wherein the controllably actuating including cancelling operation of the vehicle in the automated driving mode”, should read — wherein the controllably actuating  includes cancelling operation of the vehicle in the automated driving mode —.
Claim 20 recites “wherein the controllably actuating including cancelling operation of the vehicle in the automated driving mode”, should read — wherein the controllably actuating  includes cancelling operation of the vehicle in the automated driving mode —.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lien (US 20170151950 A1) in view of Cullinane et el. (US 20140156134 A1), henceforth known as Lien and Cullinane, respectively.

Regarding claim 1, Lien discloses:
An automated driving control system for a vehicle, the automated driving control system comprising: 
(Lien, FIG. 1;
¶[0013]: “...The automobile driving mode switching system 100 can switch a driving mode of the automobile 10 between a manual driving mode and an autonomous driving mode...”)
a steering sensor that detects holding of a steering wheel by a driver; 
(Lien, FIG. 1: (160), (600); FIG. 3;
¶[0017]: “...when the steering wheel 600 is held by a driver's hand, the driving mode switching module 130 can detect a steering wheel pressure signal via the steering wheel pressure sensor 160...”)
an accelerator sensor that detects an operation of an accelerator pedal by the driver; and 
(Lien, FIG. 1: (170), (700); FIG. 3;
¶[0017]: “...when the accelerator pedal 700 is stepped on by a driver's foot, the driving mode switching module 130 can detect an accelerator penal pressure signal via the accelerator pedal pressure sensor 170...”)
[a controller] configured to controllably actuate an automated driving mode of the vehicle, 
(Lien, FIG. 1;
¶[0013]: “...The automobile driving mode switching system 100 can switch a driving mode of the automobile 10 between a manual driving mode and an autonomous driving mode...”)
wherein [the controller] is configured to cancel operation of the vehicle in the automated driving mode and control the vehicle at least according to the operation of the accelerator pedal under a condition where the steering sensor detects the steering wheel is held by the driver and the accelerator sensor detects the operation of the accelerator pedal by the driver while the vehicle is in the automated driving mode.
(Lien, FIG. 1; FIG. 2; FIG. 5: (501), (507), (509), (503), (505);
¶[0014]: “When the manual driving module 300 works, the automobile 10 is driven in the manual driving mode, the automobile 10 can be driven by a driver with the steering wheel 600 and the accelerator pedal 700...”; where the manual driving mode controls the vehicle according to the steering wheel and accelerator pedal
¶[0018]: “FIG. 2 illustrates a table showing toggle conditions for switching driving modes between the automatic driving mode and the manual driving mode... The automobile 10 can be driven in the autonomous driving mode. The automobile driving mode switching system 100 can switch the autonomous driving mode to the manual driving mode when the automobile driving mode switching system 100 detects that the hand presses the steering wheel pressure sensor 160 and the foot presses the accelerator pedal pressure sensor 170. If only the hand presses the steering wheel pressure sensor 160 or only the foot presses the accelerator pedal pressure sensor 170, the automobile 10 remains the autonomous driving mode”; where the driving mode switching system 100 switches from the autonomous driving mode to the manual driving mode (cancels the automated driving mode) when the driving mode switching system 100 detects the hand pressing steering wheel sensor 160 (the steering sensor detects the steering wheel is held by the driver) and the foot pressing accelerator pedal pressure sensor 170 (and the accelerator sensor detects the operation of the accelerator pedal by the driver) while in the autonomous mode).
Lien fails to explicitly teach a controller.
However, in the same field of endeavor, Cullinane teaches:
a controller [configured to controllably actuate an automated driving mode of the vehicle], 
(Cullinane, FIG. 1;
¶[0029]: “As shown in FIG. 1, an autonomous driving system 100 in may include a vehicle 101 with various components... The vehicle may have one or more computers, such as computer 110 containing a processor 120, memory 130 and other components typically present in general purpose computers”;  a controller
¶[0041]: “The computer 110 may control the direction and speed of the vehicle by controlling various components. By way of example, if the vehicle is operating in a completely autonomous driving mode, computer 110 may cause the vehicle to accelerate (e.g., by increasing fuel or other energy provided to the engine), decelerate (e.g., by decreasing the fuel supplied to the engine or by applying brakes) and change direction (e.g., by turning the front two wheels)”; implements autonomous driving mode of the vehicle)
[wherein] the controller [is configured to cancel operation of the vehicle in the automated driving mode...]
(Cullinane, FIG. 1; ¶[0029];
¶[0036]: “...computer 110 may be an autonomous driving computing system incorporated into vehicle 101... The vehicle may also have various user input devices 140 in addition to the foregoing, such as touch screen 217 (which may be a part of electronic display 152), or button inputs 219, for activating or deactivating one or more autonomous driving modes...”; interface input for deactivating the autonomous driving mode
¶[0094]: “Once the vehicle is in the autonomous driving mode, if any conditions arise which require a switch to manual driving mode, computer 110 may continue at least some of the assessments as described above and also made other assessments regarding the continued safety of driving in autonomous driving mode. If any preventive conditions are identified which cannot or should not be corrected immediately by computer 110, the computer 110 may inform the driver of the need to switch back into the manual driving mode....”; computer 110 cancels autonomous driving).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “Once the vehicle is in the autonomous driving mode, if any conditions arise which require a switch to manual driving mode, computer 110 may continue at least some of the assessments as described above and also made other assessments regarding the continued safety of driving in autonomous driving mode. If any preventive conditions are identified which cannot or should not be corrected immediately by computer 110, the computer 110 may inform the driver of the need to switch back into the manual driving mode. For example, if the computer 110 detects some emergency or some preventive condition such as a loss of communication with some component of the autonomous driving system, the computer 110 may immediately inform the driver of the need to switch to the manual driving mode. By doing so quickly, even when the preventive condition does not require immediate attention, the computer may provide the driver with as much time as possible to take control of the vehicle” (Cullinane, ¶[0094]). That is, computer 110 is configured to cancel autonomous operation of the vehicle, provide continued assessment of the safety of driving in the autonomous mode, and alert the driver of the possible need to take control of the vehicle ahead of time. 


Regarding claim 2, Lien and Cullinane teach the automated driving control system according to claim 1. Cullinane teaches  the controller as outlined in claim 1, above. Lien further discloses:
wherein [the controller] is configured to resume operation of the vehicle in the automated driving mode under conditions in which, after the operation in the automated driving mode was previously canceled, the steering sensor no longer detects the steering wheel being held by the driver, and the accelerator sensor no longer detects the operation of the accelerator pedal by the driver.
(Lien, FIG. 1; FIG. 2; FIG. 5: (507), (509), (503), (505);
¶[0018]: “FIG. 2 illustrates a table showing toggle conditions for switching driving modes between the automatic driving mode and the manual driving mode... The automobile 10 can be driven in the manual mode at the start. The automobile driving mode switching system 100 can switch the manual mode to the autonomous driving mode, when the automobile driving mode switching system 100 detects that the hand and the foot are both removed away from the steering wheel pressure sensor 160 and the accelerator pedal pressure sensor 170. If only the hand leaves the steering wheel pressure sensor 160 or only the foot leaves the accelerator pedal pressure sensor 170, the automobile 10 remains in the manual driving mode...”; where the automobile driving mode switching system 100 resumes the autonomous driving mode when that the hand and the foot are both removed away from the steering wheel pressure sensor 160 and the accelerator pedal pressure sensor 170).


Regarding claim 3, Lien and Cullinane teach the automated driving control system according to claim 2. Cullinane teaches  the controller as outlined in claim 1, above. Lien further discloses:
wherein [the controller] is configured to continue operating the vehicle in the automated driving mode under conditions in which the steering sensor does not detect the steering wheel being held by the driver but the accelerator sensor detects the operation of the accelerator pedal by the driver while the vehicle is controlled to travel automatically, or the accelerator sensor does not detect the operation of the accelerator pedal by the driver but the steering sensor detects the steering wheel being held by the driver while the vehicle is controlled to travel automatically in the automated driving mode.
For clarity, the “or” between the above limitations requires one or the other to be fulfilled.
(Lien, FIG. 1; FIG. 2; FIG. 5: (507), (509), (503), (505);
¶[0018]: “FIG. 2 illustrates a table showing toggle conditions for switching driving modes between the automatic driving mode and the manual driving mode... The automobile 10 can be driven in the autonomous driving mode. The automobile driving mode switching system 100 can switch the autonomous driving mode to the manual driving mode when the automobile driving mode switching system 100 detects that the hand presses the steering wheel pressure sensor 160 and the foot presses the accelerator pedal pressure sensor 170. If only the hand presses the steering wheel pressure sensor 160 or only the foot presses the accelerator pedal pressure sensor 170, the automobile 10 remains the autonomous driving mode”; where the automobile driving mode switching system 100 maintains the autonomous driving mode when only the hand or only the foot is removed away from the steering wheel pressure sensor 160 or the accelerator pedal pressure sensor 170, respectively).


Regarding claim 4, Lien and Cullinane teach the automated driving control system according to claim 3. Cullinane further teaches:
wherein the controller is configured to determine that the vehicle is in a state to perform automated driving in response to receiving a driver-triggered automated driving request and separately determining that the vehicle is presently in a state capable of being driven in the automated driving mode.
(Cullinane, FIG. 1; FIG. 10; ¶[0029];
¶[0062]: “...a driver of vehicle 101 may activate the autonomous driving system 100 and use a user input 150 to request that the vehicle switch from a manual driving mode to an autonomous driving or autodrive mode. Before granting the request, the computer 110 may determine whether any conditions exist that will be used to prevent the switch...For example, preventive conditions may include... that the vehicle is an area in which autonomous driving is prevented by law, or that vehicle is not designed for autonomous driving in the current environment (e.g., off-road travel)”; where the computer 110 receives a driver request via a user input 150 to switch from a manual driving mode to an autonomous driving mode and where the computer 110 determines whether autonomous driving is appropriate  for the vehicle’s present state; see also ¶[0003]-¶[0006]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...preventive conditions may include conditions indicating that it might be unsafe to switch from manual to autonomous driving mode” (Cullinane, ¶[0062]).


Regarding claim 5, Lien and Cullinane teach the automated driving control system according to claim 1. Cullinane teaches  the controller as outlined in claim 1, above. Lien further discloses:
wherein [the controller] is configured to continue to operate the vehicle in the automated driving mode under conditions in which the steering sensor does not detect the steering wheel being held by the driver but the accelerator sensor detects the operation of the accelerator pedal by the driver while the vehicle is controlled to travel automatically, or the accelerator sensor does not detect the operation of the accelerator pedal by the driver but the steering sensor detects the steering wheel being held by the driver while the vehicle is controlled to travel automatically in the automated driving mode.
For clarity, the “or” between the above limitations requires one or the other to be fulfilled.
(Lien, FIG. 1; FIG. 2; FIG. 5: (507), (509), (503), (505);
¶[0018]: “FIG. 2 illustrates a table showing toggle conditions for switching driving modes between the automatic driving mode and the manual driving mode... The automobile 10 can be driven in the autonomous driving mode. The automobile driving mode switching system 100 can switch the autonomous driving mode to the manual driving mode when the automobile driving mode switching system 100 detects that the hand presses the steering wheel pressure sensor 160 and the foot presses the accelerator pedal pressure sensor 170. If only the hand presses the steering wheel pressure sensor 160 or only the foot presses the accelerator pedal pressure sensor 170, the automobile 10 remains the autonomous driving mode”; where the automobile driving mode switching system 100 maintains the autonomous driving mode when only the hand or only the foot is removed away from the steering wheel pressure sensor 160 or the accelerator pedal pressure sensor 170, respectively).


Regarding claim 6, Lien and Cullinane teach the automated driving control system according to claim 1. Cullinane further teaches:
wherein the controller is configured to determine that the vehicle is in a state to perform automated driving in response to receiving a driver-triggered automated driving request and separately determining that the vehicle is presently in a state capable of being driven in the automated driving mode  .
(Cullinane, FIG. 1; FIG. 10; ¶[0029];
¶[0062]: “...a driver of vehicle 101 may activate the autonomous driving system 100 and use a user input 150 to request that the vehicle switch from a manual driving mode to an autonomous driving or autodrive mode. Before granting the request, the computer 110 may determine whether any conditions exist that will be used to prevent the switch...For example, preventive conditions may include... that the vehicle is an area in which autonomous driving is prevented by law, or that vehicle is not designed for autonomous driving in the current environment (e.g., off-road travel)”; where the computer 110 receives a driver request via a user input 150 to switch from a manual driving mode to an autonomous driving mode and where the computer 110 determines whether autonomous driving is appropriate  for the vehicle’s present state; see also ¶[0003]-¶[0006]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...preventive conditions may include conditions indicating that it might be unsafe to switch from manual to autonomous driving mode” (Cullinane, ¶[0062]).


Regarding claim 7, Lien and Cullinane teach the automated driving control system according to claim 2. Cullinane further teaches:
wherein the controller is configured to determine that the vehicle is in a state to perform automated driving in response to receiving a driver-triggered automated driving request and separately determining that the vehicle is presently in a state capable of being driven in the automated driving mode.
(Cullinane, FIG. 1; FIG. 10; ¶[0029];
¶[0062]: “...a driver of vehicle 101 may activate the autonomous driving system 100 and use a user input 150 to request that the vehicle switch from a manual driving mode to an autonomous driving or autodrive mode. Before granting the request, the computer 110 may determine whether any conditions exist that will be used to prevent the switch...For example, preventive conditions may include... that the vehicle is an area in which autonomous driving is prevented by law, or that vehicle is not designed for autonomous driving in the current environment (e.g., off-road travel)”; where the computer 110 receives a driver request via a user input 150 to switch from a manual driving mode to an autonomous driving mode and where the computer 110 determines whether autonomous driving is appropriate  for the vehicle’s present state; see also ¶[0003]-¶[0006]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...preventive conditions may include conditions indicating that it might be unsafe to switch from manual to autonomous driving mode” (Cullinane, ¶[0062]).


Regarding claim 8, Lien and Cullinane teach the automated driving control system according to claim 5. Cullinane further teaches:
wherein the controller is configured to determine that the vehicle is in a state to perform automated driving in response to receiving a driver-triggered automated driving request and separately determining that the vehicle is presently in a state capable of being driven in the automated driving mode.
(Cullinane, FIG. 1; FIG. 10; ¶[0029];
¶[0062]: “...a driver of vehicle 101 may activate the autonomous driving system 100 and use a user input 150 to request that the vehicle switch from a manual driving mode to an autonomous driving or autodrive mode. Before granting the request, the computer 110 may determine whether any conditions exist that will be used to prevent the switch...For example, preventive conditions may include... that the vehicle is an area in which autonomous driving is prevented by law, or that vehicle is not designed for autonomous driving in the current environment (e.g., off-road travel)”; where the computer 110 receives a driver request via a user input 150 to switch from a manual driving mode to an autonomous driving mode and where the computer 110 determines whether autonomous driving is appropriate  for the vehicle’s present state; see also ¶[0003]-¶[0006]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...preventive conditions may include conditions indicating that it might be unsafe to switch from manual to autonomous driving mode” (Cullinane, ¶[0062]).


Regarding claim 9, Lien and Cullinane teach the automated driving control system according to claim 1. Lien further discloses:
wherein the steering sensor comprises a pressure sensor that detects a steering pressure applied to the steering wheel.
(Lien, FIG. 1: (160), (600);
¶[0017]: “...Specifically, when the steering wheel 600 is held by a driver's hand, the driving mode switching module 130 can detect a steering wheel pressure signal via the steering wheel pressure sensor 160...”).


Regarding claim 10, Lien and Cullinane teach the automated driving control system according to claim 4. Cullinane further teaches:
wherein the state capable of being driving in the automated driving mode includes a state in which the controller determines the controller is able to generate a travel route for the vehicle under a present driving condition.
(Cullinane, FIG. 1; ¶[0029]; FIG. 2: (215); FIG. 10; ¶[0023];
¶[0036]: “...The autonomous vehicle may include... navigation display 215 (which may be a part of electronic display 152); and... user input devices 140... for enabling a driver or passenger 290 to provide information, such as a navigation destination, to the autonomous driving computer 110”; vehicle determines route to destination
¶[0037]: “...computer 110 may be in communication with the vehicle's central processor 160 and may send and receive information from the various systems of vehicle 101, for example the braking system 180, acceleration system 182, signaling system 184, and navigation system 186 in order to control the movement, speed, etc. of vehicle 101”; ¶[0038]; vehicle autonomously controls movement of vehicle according to navigation system
¶[0062]: “...preventive conditions may include conditions indicating that it might be unsafe to switch from manual to autonomous driving mode, that the vehicle is an area in which autonomous driving is prevented by law, or that vehicle is not designed for autonomous driving in the current environment (e.g., off-road travel).”; vehicle unable to drive autonomously in a current environment, e.g. off-road;
¶[0066]: “...the computer 110 may assess whether any upcoming situations or maneuvers are likely to create a prevention condition. For instance, the computer may check the map data for upcoming prevention conditions if the driver were to maintain the vehicle's current trajectory or stay on a recommended route. The fact that a prevention condition is likely to occur in the future may, itself, be considered a prevention condition that will prevent the user from activating the autodrive mode”; vehicle determines where autonomous driving is possible based on route, i.e. is able to generate a travel route for the vehicle under a present driving condition ).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...if computer 110 is unable to drive autonomously in a particular lane or a shoulder because of some known condition, it may be dangerous to begin driving autonomously in that location” (Cullinane, ¶[0093]).


Regarding claim 11, Lien and Cullinane teach the automated driving control system according to claim 10. Cullinane further teaches:
wherein the controller is configured to determine that the controller is in a state not able to generate a travel route for the vehicle under a present driving condition in which the controller determines that the vehicle is traveling on a curved road, the vehicle is heading for an intersection or crosswalk, or another vehicle is in front of the vehicle within a predetermined distance.
For clarity, the “or” between the above limitations requires one or the other to be fulfilled.
(Cullinane, FIG. 1; ¶[0029]; ¶[0036]: (vehicle determines route to destination); ¶[0037]; ¶[0038]: (vehicle autonomously controls movement of vehicle according to navigation system); 
¶[0066]: “...the computer 110 may assess whether any upcoming situations or maneuvers are likely to create a prevention condition. For instance, the computer may check the map data for upcoming prevention conditions if the driver were to maintain the vehicle's current trajectory or stay on a recommended route. The fact that a prevention condition is likely to occur in the future may, itself, be considered a prevention condition that will prevent the user from activating the autodrive mode”; where the computer 110 is unable to generate an autonomous travel route for the vehicle if the vehicle encounters prevention conditions
¶[0005]: “The assessments may include, for example, one or more of determining... whether the vehicle is on a straight roadway (as opposed to driving around a curve, down or up a hill, etc.)... whether the vehicle is at least some pre-determined minimum distance from other vehicles or moving objects in the roadway...”; prevents autonomous driving on a non-straight roadway and if the vehicle is within a predetermined minimum distance to other vehicles
¶[0067]: “...there may be some minimum amount of time during which the vehicle can be driven autonomously before it reaches a location where manual driving mode would be required, such as at a traffic intersection or merge. The lane of the road may continue, but the current lane may cease to be an autodrive lane at the intersection...”; prevents autonomous driving at an intersection).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...if computer 110 is unable to drive autonomously in a particular lane or a shoulder because of some known condition, it may be dangerous to begin driving autonomously in that location” (Cullinane, ¶[0093]).


Regarding claim 12, Lien and Cullinane teach the automated driving control system according to claim 6. Cullinane further teaches:
wherein the state capable of being driving in the automated driving mode includes a state in which the controller determines the controller is able to generate a travel route for the vehicle under a present driving condition.
(Cullinane, FIG. 1; ¶[0029]; FIG. 2: (215); FIG. 10; ¶[0023];
¶[0036]: “...The autonomous vehicle may include... navigation display 215 (which may be a part of electronic display 152); and... user input devices 140... for enabling a driver or passenger 290 to provide information, such as a navigation destination, to the autonomous driving computer 110”; vehicle determines route to destination
¶[0037]: “...computer 110 may be in communication with the vehicle's central processor 160 and may send and receive information from the various systems of vehicle 101, for example the braking system 180, acceleration system 182, signaling system 184, and navigation system 186 in order to control the movement, speed, etc. of vehicle 101”; ¶[0038]; vehicle autonomously controls movement of vehicle according to navigation system
¶[0062]: “...preventive conditions may include conditions indicating that it might be unsafe to switch from manual to autonomous driving mode, that the vehicle is an area in which autonomous driving is prevented by law, or that vehicle is not designed for autonomous driving in the current environment (e.g., off-road travel).”; vehicle unable to drive autonomously in a current environment, e.g. off-road;
¶[0066]: “...the computer 110 may assess whether any upcoming situations or maneuvers are likely to create a prevention condition. For instance, the computer may check the map data for upcoming prevention conditions if the driver were to maintain the vehicle's current trajectory or stay on a recommended route. The fact that a prevention condition is likely to occur in the future may, itself, be considered a prevention condition that will prevent the user from activating the autodrive mode”; vehicle determines where autonomous driving is possible based on route, i.e. is able to generate a travel route for the vehicle under a present driving condition ).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...if computer 110 is unable to drive autonomously in a particular lane or a shoulder because of some known condition, it may be dangerous to begin driving autonomously in that location” (Cullinane, ¶[0093]).


Regarding claim 13, Lien and Cullinane teach the automated driving control system according to claim 12. Cullinane further teaches:
wherein the controller is configured to determine that the controller is in a state not able to generate a travel route for the vehicle under a present driving condition in which the controller determines that the vehicle is traveling on a curved road, the vehicle is heading for an intersection or crosswalk, or another vehicle is in front of the vehicle within a predetermined distance.
For clarity, the “or” between the above limitations requires one or the other to be fulfilled.
(Cullinane, FIG. 1; ¶[0029]; ¶[0036]: (vehicle determines route to destination); ¶[0037]; ¶[0038]: (vehicle autonomously controls movement of vehicle according to navigation system); 
¶[0066]: “...the computer 110 may assess whether any upcoming situations or maneuvers are likely to create a prevention condition. For instance, the computer may check the map data for upcoming prevention conditions if the driver were to maintain the vehicle's current trajectory or stay on a recommended route. The fact that a prevention condition is likely to occur in the future may, itself, be considered a prevention condition that will prevent the user from activating the autodrive mode”; where the computer 110 is unable to generate an autonomous travel route for the vehicle if the vehicle encounters prevention conditions
¶[0005]: “The assessments may include, for example, one or more of determining... whether the vehicle is on a straight roadway (as opposed to driving around a curve, down or up a hill, etc.)... whether the vehicle is at least some pre-determined minimum distance from other vehicles or moving objects in the roadway...”; prevents autonomous driving on a non-straight roadway and if the vehicle is within a predetermined minimum distance to other vehicles
¶[0067]: “...there may be some minimum amount of time during which the vehicle can be driven autonomously before it reaches a location where manual driving mode would be required, such as at a traffic intersection or merge. The lane of the road may continue, but the current lane may cease to be an autodrive lane at the intersection...”; prevents autonomous driving at an intersection).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...if computer 110 is unable to drive autonomously in a particular lane or a shoulder because of some known condition, it may be dangerous to begin driving autonomously in that location” (Cullinane, ¶[0093]).
 

Regarding claim 14, Lien and Cullinane teach the automated driving control system according to claim 7. Cullinane further teaches:
wherein the state capable of being driving in the automated driving mode includes a state in which the controller determines the controller is able to generate a travel route for the vehicle under a present driving condition.
(Cullinane, FIG. 1; ¶[0029]; FIG. 2: (215); FIG. 10; ¶[0023];
¶[0036]: “...The autonomous vehicle may include... navigation display 215 (which may be a part of electronic display 152); and... user input devices 140... for enabling a driver or passenger 290 to provide information, such as a navigation destination, to the autonomous driving computer 110”; vehicle determines route to destination
¶[0037]: “...computer 110 may be in communication with the vehicle's central processor 160 and may send and receive information from the various systems of vehicle 101, for example the braking system 180, acceleration system 182, signaling system 184, and navigation system 186 in order to control the movement, speed, etc. of vehicle 101”; ¶[0038]; vehicle autonomously controls movement of vehicle according to navigation system
¶[0062]: “...preventive conditions may include conditions indicating that it might be unsafe to switch from manual to autonomous driving mode, that the vehicle is an area in which autonomous driving is prevented by law, or that vehicle is not designed for autonomous driving in the current environment (e.g., off-road travel).”; vehicle unable to drive autonomously in a current environment, e.g. off-road;
¶[0066]: “...the computer 110 may assess whether any upcoming situations or maneuvers are likely to create a prevention condition. For instance, the computer may check the map data for upcoming prevention conditions if the driver were to maintain the vehicle's current trajectory or stay on a recommended route. The fact that a prevention condition is likely to occur in the future may, itself, be considered a prevention condition that will prevent the user from activating the autodrive mode”; vehicle determines where autonomous driving is possible based on route, i.e. is able to generate a travel route for the vehicle under a present driving condition ).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...if computer 110 is unable to drive autonomously in a particular lane or a shoulder because of some known condition, it may be dangerous to begin driving autonomously in that location” (Cullinane, ¶[0093]).


Regarding claim 15, Lien and Cullinane teach the automated driving control system according to claim 14. Cullinane further teaches:
wherein the controller is configured to determine that the controller is in a state not able to generate a travel route for the vehicle under a present driving condition in which the controller determines that the vehicle is traveling on a curved road, the vehicle is heading for an intersection or crosswalk, or another vehicle is in front of the vehicle within a predetermined distance.
For clarity, the “or” between the above limitations requires one or the other to be fulfilled.
(Cullinane, FIG. 1; ¶[0029]; ¶[0036]: (vehicle determines route to destination); ¶[0037]; ¶[0038]: (vehicle autonomously controls movement of vehicle according to navigation system); 
¶[0066]: “...the computer 110 may assess whether any upcoming situations or maneuvers are likely to create a prevention condition. For instance, the computer may check the map data for upcoming prevention conditions if the driver were to maintain the vehicle's current trajectory or stay on a recommended route. The fact that a prevention condition is likely to occur in the future may, itself, be considered a prevention condition that will prevent the user from activating the autodrive mode”; where the computer 110 is unable to generate an autonomous travel route for the vehicle if the vehicle encounters prevention conditions
¶[0005]: “The assessments may include, for example, one or more of determining... whether the vehicle is on a straight roadway (as opposed to driving around a curve, down or up a hill, etc.)... whether the vehicle is at least some pre-determined minimum distance from other vehicles or moving objects in the roadway...”; prevents autonomous driving on a non-straight roadway and if the vehicle is within a predetermined minimum distance to other vehicles
¶[0067]: “...there may be some minimum amount of time during which the vehicle can be driven autonomously before it reaches a location where manual driving mode would be required, such as at a traffic intersection or merge. The lane of the road may continue, but the current lane may cease to be an autodrive lane at the intersection...”; prevents autonomous driving at an intersection).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...if computer 110 is unable to drive autonomously in a particular lane or a shoulder because of some known condition, it may be dangerous to begin driving autonomously in that location” (Cullinane, ¶[0093]).
 

Regarding claim 16, Lien and Cullinane teach the automated driving control system according to claim 8. Cullinane further teaches:
wherein the state capable of being driving in the automated driving mode includes a state in which the controller determines the controller is able to generate a travel route for the vehicle under a present driving condition.
(Cullinane, FIG. 1; ¶[0029]; FIG. 2: (215); FIG. 10; ¶[0023];
¶[0036]: “...The autonomous vehicle may include... navigation display 215 (which may be a part of electronic display 152); and... user input devices 140... for enabling a driver or passenger 290 to provide information, such as a navigation destination, to the autonomous driving computer 110”; vehicle determines route to destination
¶[0037]: “...computer 110 may be in communication with the vehicle's central processor 160 and may send and receive information from the various systems of vehicle 101, for example the braking system 180, acceleration system 182, signaling system 184, and navigation system 186 in order to control the movement, speed, etc. of vehicle 101”; ¶[0038]; vehicle autonomously controls movement of vehicle according to navigation system
¶[0062]: “...preventive conditions may include conditions indicating that it might be unsafe to switch from manual to autonomous driving mode, that the vehicle is an area in which autonomous driving is prevented by law, or that vehicle is not designed for autonomous driving in the current environment (e.g., off-road travel).”; vehicle unable to drive autonomously in a current environment, e.g. off-road;
¶[0066]: “...the computer 110 may assess whether any upcoming situations or maneuvers are likely to create a prevention condition. For instance, the computer may check the map data for upcoming prevention conditions if the driver were to maintain the vehicle's current trajectory or stay on a recommended route. The fact that a prevention condition is likely to occur in the future may, itself, be considered a prevention condition that will prevent the user from activating the autodrive mode”; vehicle determines where autonomous driving is possible based on route, i.e. is able to generate a travel route for the vehicle under a present driving condition ).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...if computer 110 is unable to drive autonomously in a particular lane or a shoulder because of some known condition, it may be dangerous to begin driving autonomously in that location” (Cullinane, ¶[0093]).


Regarding claim 17, Lien and Cullinane teach the automated driving control system according to claim 16. Cullinane further teaches:
wherein the controller is configured to determine that the controller is in a state not able to generate a travel route for the vehicle under a present driving condition in which the controller determines that the vehicle is traveling on a curved road, the vehicle is heading for an intersection or crosswalk, or another vehicle is in front of the vehicle within a predetermined distance.
For clarity, the “or” between the above limitations requires one or the other to be fulfilled.
(Cullinane, FIG. 1; ¶[0029]; ¶[0036]: (vehicle determines route to destination); ¶[0037]; ¶[0038]: (vehicle autonomously controls movement of vehicle according to navigation system); 
¶[0066]: “...the computer 110 may assess whether any upcoming situations or maneuvers are likely to create a prevention condition. For instance, the computer may check the map data for upcoming prevention conditions if the driver were to maintain the vehicle's current trajectory or stay on a recommended route. The fact that a prevention condition is likely to occur in the future may, itself, be considered a prevention condition that will prevent the user from activating the autodrive mode”; where the computer 110 is unable to generate an autonomous travel route for the vehicle if the vehicle encounters prevention conditions
¶[0005]: “The assessments may include, for example, one or more of determining... whether the vehicle is on a straight roadway (as opposed to driving around a curve, down or up a hill, etc.)... whether the vehicle is at least some pre-determined minimum distance from other vehicles or moving objects in the roadway...”; prevents autonomous driving on a non-straight roadway and if the vehicle is within a predetermined minimum distance to other vehicles
¶[0067]: “...there may be some minimum amount of time during which the vehicle can be driven autonomously before it reaches a location where manual driving mode would be required, such as at a traffic intersection or merge. The lane of the road may continue, but the current lane may cease to be an autodrive lane at the intersection...”; prevents autonomous driving at an intersection).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “...if computer 110 is unable to drive autonomously in a particular lane or a shoulder because of some known condition, it may be dangerous to begin driving autonomously in that location” (Cullinane, ¶[0093]).


Regarding claim 18, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 18, Lien further discloses:
A method for operating an automated driving control system for a vehicle, the method comprising: 
(Lien, FIG. 1; FIG. 5;
¶[0008]: “FIG. 5 is a flowchart of an automobile driving mode switching method...”;
¶[0013]: “...The automobile driving mode switching system 100 can switch a driving mode of the automobile 10 between a manual driving mode and an autonomous driving mode...”)
detecting with a steering sensor a steering pressure imparted on a steering wheel by a driver; 
(Lien, FIG. 1: (160), (600);
¶[0017]: “...Specifically, when the steering wheel 600 is held by a driver's hand, the driving mode switching module 130 can detect a steering wheel pressure signal via the steering wheel pressure sensor 160...”)
... where the detecting with the steering sensor detects the steering pressure being above a predetermined level...
(Lien, FIG. 1: (160), (600);
¶[0017]: “...Specifically, when the steering wheel 600 is held by a driver's hand, the driving mode switching module 130 can detect a steering wheel pressure signal via the steering wheel pressure sensor 160... The trigger detecting module 135 can further recognize the steering wheel pressure signal, the steering wheel non-pressure signal, the accelerator penal pressure signal, and the accelerator penal non-pressure signal through duration”; where the trigger detecting module detects the steering wheel pressure signal and where the predetermined level is the level of the steering wheel being held).


Regarding claim 19, Lien and Cullinane teach the method according to claim 18, 
further comprising: resuming operation of the vehicle in the automated driving mode under a condition where, after the operation in the automated driving mode was previously canceled, the detecting with the steering sensor no longer detects the steering wheel being held by the driver and the detecting with the accelerator sensor no longer detects the operation of the accelerator pedal by the driver.
(Lien, FIG. 1; FIG. 2; FIG. 5: (507), (509), (503), (505);
¶[0018]: “FIG. 2 illustrates a table showing toggle conditions for switching driving modes between the automatic driving mode and the manual driving mode... The automobile 10 can be driven in the manual mode at the start. The automobile driving mode switching system 100 can switch the manual mode to the autonomous driving mode, when the automobile driving mode switching system 100 detects that the hand and the foot are both removed away from the steering wheel pressure sensor 160 and the accelerator pedal pressure sensor 170. If only the hand leaves the steering wheel pressure sensor 160 or only the foot leaves the accelerator pedal pressure sensor 170, the automobile 10 remains in the manual driving mode...”; where the automobile driving mode switching system 100 resumes the autonomous driving mode when that the hand and the foot are both removed away from the steering wheel pressure sensor 160 and the accelerator pedal pressure sensor 170).


Regarding claim 20, the claim limitations recite a non-transitory computer readable storage device having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 20, Lien further discloses:
receiving from a steering sensor an indication of a steering pressure imparted on a steering wheel by a driver; 
(Lien, FIG. 1: (160), (600);
¶[0017]: “...Specifically, when the steering wheel 600 is held by a driver's hand, the driving mode switching module 130 can detect a steering wheel pressure signal via the steering wheel pressure sensor 160...”)
...where the indication of the steering pressure indicates the steering pressure being above a predetermined level...
(Lien, FIG. 1: (160), (600);
¶[0017]: “...Specifically, when the steering wheel 600 is held by a driver's hand, the driving mode switching module 130 can detect a steering wheel pressure signal via the steering wheel pressure sensor 160... The trigger detecting module 135 can further recognize the steering wheel pressure signal, the steering wheel non-pressure signal, the accelerator penal pressure signal, and the accelerator penal non-pressure signal through duration”; where the trigger detecting module detects the steering wheel pressure signal and where the predetermined level is the level of the steering wheel being held).
Lien fails to explicitly teach a non-transitory computer readable storage device having computer readable instructions stored therein, that when executed by a controller, cause the controller to perform a method for operating an automated driving control system for a vehicle.
However, in the same field of endeavor, Cullinane teaches:
A non-transitory computer readable storage device having computer readable instructions stored therein, that when executed by a controller, cause the controller to perform a method for operating an automated driving control system for a vehicle, the method comprising: 
(Cullinane, FIG. 1;
¶[0010]: “...Further aspects of the disclosure provide a non-transitory, tangible computer-readable storage medium on which computer readable instructions of a program are stored. The instructions, when executed by a processor, cause the processor to perform some or all of the various features of the methods described above”; non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the methods described
¶[0029]: “As shown in FIG. 1, an autonomous driving system 100 in may include a vehicle 101 with various components... The vehicle may have one or more computers, such as computer 110 containing a processor 120, memory 130 and other components typically present in general purpose computers”;  a controller
¶[0041]: “The computer 110 may control the direction and speed of the vehicle by controlling various components. By way of example, if the vehicle is operating in a completely autonomous driving mode, computer 110 may cause the vehicle to accelerate (e.g., by increasing fuel or other energy provided to the engine), decelerate (e.g., by decreasing the fuel supplied to the engine or by applying brakes) and change direction (e.g., by turning the front two wheels)”; implements autonomous driving mode of the vehicle).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the automated driving control system of Lien with the features taught by Cullinane because “Once the vehicle is in the autonomous driving mode, if any conditions arise which require a switch to manual driving mode, computer 110 may continue at least some of the assessments as described above and also made other assessments regarding the continued safety of driving in autonomous driving mode. If any preventive conditions are identified which cannot or should not be corrected immediately by computer 110, the computer 110 may inform the driver of the need to switch back into the manual driving mode. For example, if the computer 110 detects some emergency or some preventive condition such as a loss of communication with some component of the autonomous driving system, the computer 110 may immediately inform the driver of the need to switch to the manual driving mode. By doing so quickly, even when the preventive condition does not require immediate attention, the computer may provide the driver with as much time as possible to take control of the vehicle” (Cullinane, ¶[0094]). That is, the computer 110 is configured to operate the vehicle autonomously, provide continued assessment of the safety of driving in the autonomous mode, and alert the driver of the possible need to take control of the vehicle ahead of time.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 20160179092 A1) discloses an apparatus for switching between driving modes of a vehicle with an automatic driving system, including: an input unit for receiving an input to switch from automatic driving mode to manual driving mode; a speed sensor for determining a current speed of the vehicle; a display unit on which a first indicator indicating a current speed of the vehicle when the vehicle is in an automatic driving mode is displayed; a pedal sensor for determining a current displacement distance of an accelerator pedal; a controller for determining a virtual speed according to the current distance displacement of the accelerator pedal when an input is received that requests switching of the automatic driving mode of the vehicle to a manual driving mode if the vehicle is in the automatic driving mode and displays a second indicator indicating the virtual speed on the display unit, and for switchings the automatic driving mode to the manual driving mode when the virtual driving speed is similar to the current speed of the vehicle.
You et al. (US 20180292833 A1) discloses an autonomous driving control method including recognizing accuracy of a map within the vehicle and determining an available autonomous driving level. Sensor coverage of the vehicle is recognized and an available autonomous driving level for each section among the available autonomous driving levels is determined. A path with autonomous driving level indicated thereon among driving paths is then recommended according to a destination set in the map, and autonomous driving level calculation information is updated in real-time according to a selected path and autonomous information is provided to a driver.
Choi et al. (US 20190317492 A1) discloses an apparatus for providing a safety strategy in a vehicle including a sensor configured to obtain sensing information about the outside of the vehicle, a memory storing road information, an output device outputting a notification, and a control circuit configured to be electrically connected with the sensor, the memory, and the output device. The control circuit recognizes an event associated with a critical situation of the vehicle based on at least a portion of the sensing information or the road information, while performing autonomous control, maintains the autonomous control, outputs a transition demand using the output device, and controls the vehicle according to a predetermined strategy for the critical situation, when the event is a planned event, and immediately outputs the transition demand and controls the vehicle according to the predetermined strategy, when the event is an unplanned event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-Th (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668